  Case 3:19-cv-02211-G Document 23 Filed 05/15/20         Page 1 of 13 PageID 143



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




MICHAEL RYAN AYLWARD and                    )
JERRY PRITCHETT,                            )
                                            )
             Plaintiffs,                    )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:19-CV-02211-G
CITY OF DALLAS,                             )
                                            )
             Defendant.                     )




                    MEMORANDUM OPINION AND ORDER

      Before the court is defendant City of Dallas’ motion to dismiss, pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure, the plaintiffs’ claims under 42

U.S.C. § 1983. Defendant’s Motion to Dismiss (“Motion”) (docket entry 17). For

the reasons stated herein, the motion is GRANTED.

                                 I. BACKGROUND

                                A. Factual Background

      Michael Ryan Aylward (“Aylward”) and Jerry Pritchett (“Pritchett”)

(collectively, “the plaintiffs”) are white males employed by the Dallas Fire-Rescue

Department. First Amended Complaint (“Complaint”) (docket entry 14) at 4, ¶ 9

& 7, ¶ 37. Beginning October 4, 2017, the plaintiffs participated in a two part-

assessment as part of the promotional process for lieutenant for the Dallas Fire-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20           Page 2 of 13 PageID 144



Rescue Department (“the assessment”). Complaint at 2-3, ¶¶ 8-9 & 1. The

assessment consisted of (1) an objective written portion (worth 42% of the

candidate’s score) and (2) a subjective oral portion (worth 58% of the candidate’s

score). Id. at 3, ¶¶ 9-10. After the written portion, Aylward ranked 58 out of 172

candidates, and Pritchett ranked 45 out of 172 candidates. Id. at 3, ¶ 1.

      The oral portion was three days long, and each of the 172 candidates was

given the same scenario and required to present his or her answer to the scenario

before a panel of assessors. Id. at 3, ¶ 2. There were twelve assessor panels consisting

of three assessors each. Id. at 3, ¶ 3. On each day of the three days, each candidate

gave his or her answer to a different assessor group, and each assessor graded the

candidates on a scale of four (lowest) to ten (highest). Id. at 3, ¶¶ 4-5. The average

of the scores from each of the three assessors was the candidate’s final score on the

oral portion of the assessment. Id. at 3, ¶ 5. The candidates were then ranked based

on the aggregate of their scores on the written and oral portions of their test. Id. at 3,

¶ 5. The list of candidates and their scores, known as the “Promotional List,” is used

by the City of Dallas to determine eligibility for promotion when vacancies in the

Fire-Rescue Department become available. Id. at 3, ¶ 6. The Promotional List

remained in effect for 18 months, and then it expired. Id. at 3, ¶ 7. Upon

completion of the entire exam, Aylward’s ranking was 111 and Pritchett’s ranking

was 121. Id. at 4, ¶ 8.



                                          -2-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20            Page 3 of 13 PageID 145



       Sometime thereafter, Aylward came to the conclusion that one of the assessor

groups (referred to in the complaint as “Group I”) had discriminated against the

plaintiffs by incorrectly marking their score sheets and unfairly scoring them in some

categories. Id. at 4, ¶ 15; 4, ¶ 11. The plaintiffs allege that one of the assessors in

Group I “demonstrated a strong bias against the Plaintiffs by unfairly scoring [both]

of them low in certain categories when compared to Black candidates in those same

categories.” Id. at 4, ¶ 12. The plaintiffs aver that out of the 41 candidates in the

assessor group at issue, only white candidates were denied promotion. Id. at 4, ¶ 10.

As a result of the plaintiffs’ drop in ranking after taking the oral portion of the

assessment, they believe that they were denied the opportunity to be promoted to

lieutenant. Motion at 2-3.

       In January of 2018, Aylward contacted the assistant director of the City of

Dallas’ Civil Service Department, Michelle Hanchard (“Hanchard”), to discuss the

results and his belief that he had been discriminated against. Id. at 4-5, ¶ 16.

Hanchard did not meet with Aylward, and Aylward subsequently met with fire chief

David Coatney (“Coatney”) instead. Id. at 5, ¶ 17. Aylward alleges that Coatney

was dismissive of Aylward’s problems, and Aylward subsequently filed a grievance

with the Civil Service Department in March of 2018.1 Id. at 5, ¶¶ 17-19. Aylward’s


       1
        The timeline of events in the plaintiffs’ amended complaint is not entirely
clear. However, it appears that Aylward filed his first grievance with the Civil Service
Department in March of 2018, not 2019 as stated in the complaint.

                                           -3-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20          Page 4 of 13 PageID 146



grievance was denied because it had not been filed within ten days of the

“occurrence, or within ten [] days of his receipt of the knowledge that he had been

subjected to racial discrimination.” Id. at 5, ¶ 19.

       The plaintiffs further allege that another employee within the fire department,

an African American named Deldrige Williams, had a similar concern about racial

discrimination with the Civil Service Department, but was not required to file a

grievance. Id. at 5, ¶ 20. Aylward filed a second grievance in April of 2018,2 asking

for clarification as to why his first grievance was denied. Id. at 5, ¶ 21. Aylward’s

grievance was again denied, and in May of 2018 he submitted an “Open Records

Request” to look at the actual score sheets from the oral portion of the assessment.

Id. at 5, ¶¶ 22-23.

       Aylward looked at the score sheets and claims that the plaintiffs were given

“inaccurate” and “inconsistent” markings in their Group I assessment when compared

with minority candidates in the same group. Id. at 6, ¶¶ 24-26. Following his review

of the scores, Aylward filed a third grievance with the Civil Service Department in

May of 2018 based on the newly discovered information obtained from his Open

Records Request. Id. at 6, ¶ 27. The third grievance was also denied as untimely. Id.

at 6, ¶ 28.




       2
       The court assumes that Aylward filed his grievance in April of 2018, not
2016, as the complaint alleges.

                                          -4-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20         Page 5 of 13 PageID 147



      The plaintiffs allege that the City engaged in racial discrimination by denying

them the opportunity to be heard by the Civil Service Division (as compared to their

minority counterparts) and by subjecting them to a promotional process which the

plaintiffs deem to be “impartial, fair, and unbiased.” Id. at 6, ¶¶ 31-32. The

plaintiffs also allege that the City showed preference to minority candidates in the

assessor Group I, thereby denying the plaintiffs the opportunity to be promoted to

lieutenant, which in turn denies them the opportunity to test for a captain position

in the Dallas Fire-Rescue Department. Id. at 6-7, ¶¶ 33-34.

                              B. Procedural Background

      On September 16, 2019, the plaintiffs filed their original complaint alleging

claims for a violation of 42 U.S.C. § 1983. See Original Complaint (docket entry 1).

The plaintiffs also filed an emergency motion for a temporary restraining order,

requesting that the court delay the captain’s exam that was scheduled for the entire

Dallas Fire-Rescue Department on September 18, 2019 until either the defendant or

the court addressed the plaintiffs’ claims. See Emergency Motion for Temporary

Restraining Order (“Motion for a TRO”) (docket entry 3). On September 17, 2019,

the City of Dallas filed a response and objection. See Response and Objection

(docket entry 8). Also on September 17, the court held a telephonic hearing, during

which the court denied the plaintiffs’ motion for a TRO. See Telephonic Hearing

(docket entry 10); Order Denying Emergency Motion for Temporary Restraining



                                         -5-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20            Page 6 of 13 PageID 148



Order (docket entry 11).

       On December 17, 2019, the court ordered the plaintiffs to show cause as to

why the plaintiffs’ claims should be retained on the docket. Order to Show Cause

(docket entry 12). On December 27, 2019, the plaintiffs filed an amended

complaint. See Complaint. Shortly thereafter, on January 2, 2020, the City of Dallas

filed its first motion to dismiss the plaintiffs’ § 1983 claims against the three original

plaintiffs: Aylward, Pritchett, and Aaron Bruce. See First Motion to Dismiss (docket

entry 15). On January 8, 2020, the City of Dallas then filed a second motion to

dismiss the plaintiffs’ § 1983 claims, but this time against only two of the plaintiffs:

Aylward and Pritchett. Motion at 1. On January 23, 2020, the parties filed a joint

stipulation of dismissal as to Aaron Bruce, leaving Aylward and Pritchett as the two

remaining plaintiffs. See Notice of Dismissal (docket entry 18). On January 24,

2020, the court denied the first motion to dismiss as moot, making the January 8,

2020 motion to dismiss the operative motion. See Order (docket entry 19). On

January 28, 2020, the plaintiffs filed a response. See Response (docket entry 20). On

February 11, 2020, the City of Dallas filed a reply. See Reply (docket entry 21). The

defendant’s motion to dismiss is now ripe for decision.

                                     II. ANALYSIS

                         A. Motion to Dismiss Legal Standard

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead



                                           -6-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20             Page 7 of 13 PageID 149



‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina

Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 570 (2007)), cert. denied, 552 U.S. 1182

(2008). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of the cause of action will not do.” Twombly, 550 U.S. at

555 (citations, quotations marks, and brackets omitted). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” In re Katrina

Canal, 495 F.3d at 205 (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted). “The court accepts all well-pleaded facts as true, viewing them in

the light most favorable to the plaintiff.” Id. (quoting Martin K. Eby Construction

Company, Inc. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004))

(internal quotation marks omitted).

       The Supreme Court has prescribed a “two-pronged approach” to determine

whether a complaint fails to state a claim under Rule 12(b)(6). See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). The court must “begin by identifying the pleadings

that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Id. at 679. The court should then assume the veracity of any well-pleaded



                                            -7-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20            Page 8 of 13 PageID 150



allegations and “determine whether they plausibly give rise to an entitlement of

relief.” Id. The plausibility principle does not convert the Rule 8(a)(2) notice

pleading standard to a “probability requirement,” but “a sheer possibility that a

defendant has acted unlawfully” will not defeat a motion to dismiss. Id. at 678. The

plaintiff must “plead[ ] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (alteration in original) (quoting Federal Rule of Civil

Procedure 8(a)(2)). The court, drawing on its judicial experience and common sense,

must undertake the “context-specific task” of determining whether the plaintiff’s

allegations “nudge” his claims against the defendant “across the line from conceivable

to plausible.” See id. at 679, 683.

                                 B. Section 1983 Claim

       To state a valid claim under § 1983, a plaintiff must (1) allege a violation of

rights secured by the Constitution or laws of the United States and (2) demonstrate

that the alleged deprivation was committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988) (citing Parratt v. Taylor, 451 U.S. 527,

535 (1981), overruled in part on other grounds by Daniels v. Williams, 474 U.S. 327,

330-31 (1986), and Flagg Brothers, Inc. v. Brooks, 436 U.S. 149, 155 (1978)).



                                           -8-
  Case 3:19-cv-02211-G Document 23 Filed 05/15/20             Page 9 of 13 PageID 151



                                   1. Valid 1983 Claim

       “Section 1983 does not create any substantive rights; it creates only a remedy

for the violation of a substantive federal right.” Jackson v. City of Atlanta, Texas, 73

F.3d 60, 63 (5th Cir.) (citing Pennhurst State School and Hospital v. Halderman, 451

U.S. 1, 28 (1981)), cert. denied, 519 U.S. 818 (1996). The Fifth Circuit has expressly

held that a violation of Title VII cannot support a § 1983 lawsuit. Id.

       The plaintiffs have generally alleged discrimination based on race in their

complaint, but have failed to allege a constitutional claim. In addition, the only

statutory claim the plaintiffs have alleged is under Title VII, which cannot support a

§ 1983 suit. Id.; See Bullocks v. Office of Harris County Constable, No. H-11-2049, 2012

WL 4356282, at n.5 (S.D. Tex. Sept. 24, 2012) (finding “[p]laintiff has not alleged

constitutional claims and the only statutory claims alleged are race and sex

discrimination under Title VII. Plaintiff, therefore, has not pled a separate § 1983

claim upon which relief can be granted.”).

                                  2. Municipal Liability

       Even if it be assumed arguendo that the plaintiffs have pled a valid claim under

§ 1983, that claim must fail because the plaintiffs have failed to plead sufficient facts

to establish municipal liability against the City of Dallas. “Under the decisions of the

Supreme Court and [the Fifth Circuit], municipal liability under section 1983

requires proof of three elements: a policymaker; an official policy; and a violation of



                                           -9-
 Case 3:19-cv-02211-G Document 23 Filed 05/15/20               Page 10 of 13 PageID 152



constitutional rights whose ‘moving force’ is the policy or custom.” Piotrowski v. City

of Houston, 237 F.3d 567, 578 (5th Cir.) (citing Monell v. Department of Social Services,

436 U.S. 658, 694 (1998)), cert denied, 534 U.S. 820 (2001). The plaintiffs must

establish all three elements of municipal liability in order to determine that the

discrimination can be attributed to the government itself, and not simply a single

employee. Id.

      According to the Fifth Circuit, an official policy is:

             1. A policy statement, ordinance, regulation, or decision that
             is officially adopted and promulgated by the municipality's
             lawmaking officers or by an official to whom the lawmakers
             have delegated policy-making authority; or

             2. A persistent, widespread practice of city officials or
             employees, which, although not authorized by officially
             adopted and promulgated policy, is so common and well
             settled as to constitute a custom that fairly represents
             municipal policy. Actual or constructive knowledge of such
             custom must be attributable to the governing body of the
             municipality or to an official to whom that body had
             delegated policy-making authority. Actions of officers or
             employees of a municipality do not render the municipality
             liable under § 1983 unless they execute official policy as
             above defined.

Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc), on reh’g, 739

F.2d 993 (5th Cir. 1984). The Supreme Court has provided further guidance:

“[o]fficial municipal policy includes the decisions of a government’s lawmakers, the

acts of its policymaking officials, and practices so persistent and widespread as to

practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 61 (2011). In

                                          - 10 -
 Case 3:19-cv-02211-G Document 23 Filed 05/15/20            Page 11 of 13 PageID 153



addition, a “city cannot be liable for an unwritten custom unless ‘actual or

constructive knowledge of such custom’ is attributable to a city policymaker.” Peña v.

City of Rio Grande City, Texas, 879 F.3d 613, 623 (5th Cir. 2018) (quoting Hicks-Fields

v. Harris County, Texas, 860 F.3d 803, 808 (5th Cir.), cert denied, _ U.S. _, 138 S. Ct.

510 (2017)).

       Courts in the Fifth Circuit, and in the Northern District of Texas specifically,

have consistently held that, although a plaintiff need not offer proof of the official

municipal policy at the pleading stage, he must “plead facts that plausibly support

each element of § 1983 municipal liability.” Id. at 621; see also Ross v. City of Dallas,

Texas, No. 3:17-CV-00570, 2018 WL 5980495 at *5-6 (N.D. Tex. Nov. 14, 2018)

(Lindsay, J.) (dismissing a § 1983 municipal liability case after the plaintiff failed to

adequately plead an official municipal policy). The Fifth Circuit has even gone so far

as to say that “[t]he description of a policy or custom and its relationship to the

underlying constitutional violation . . . cannot be conclusory; it must contain specific

facts.” Spiller v. City of Texas City, Police Department, 130 F.3d 162, 167 (5th Cir.

1997) (citing Fraire v. Arlington, 957 F.2d 1268, 1277 (5th Cir. 1992)).

       The plaintiffs in this case have failed to allege an official municipal policy with

sufficient facts. The plaintiffs essentially claim that the City of Dallas had a “policy”

(though, the plaintiffs never refer to it as such) whereby the assistant director of the

Civil Service Department, Michelle Hanchard, would refuse to meet the plaintiffs to



                                          - 11 -
 Case 3:19-cv-02211-G Document 23 Filed 05/15/20             Page 12 of 13 PageID 154



discuss their concerns. Complaint. at 4-5, ¶ 16. The plaintiffs also claim that the

City of Dallas has “continuously refused to review the information” that the plaintiffs

presented to the City “showing that they were subject to racial discrimination by the

assessors.” Id. at 6, ¶ 29. The court concludes that these allegations do not support

the plaintiffs’ claim that they were subjected to an official municipal policy that was

discriminatory.

       The City of Dallas appears to have a system that requires an aggrieved party to

file his or her grievance with the Civil Services Department in a timely manner. Id. at

6, ¶ 27. That the plaintiffs failed to timely file their grievance, or that a singular

other individual who happened to be African American was able to meet with the

director of the Civil Service Department, does not establish a policy or “practice[] so

persistent and widespread as to practically have the force of law.” Connick v.

Thompson, 563 U.S. at 61; see also S.N.B. v. Pearland Independent School District, 120 F.

Supp. 3d 620, 637 (S.D. Tex. 2014) (finding that the plaintiff was required to prove

that the “final policymaker” approved of the policy, not simply that a handful of

employees committed violations).

       The plaintiffs also claim that “one of the assessors” in their assessment group

demonstrated “strong bias” by unfairly scoring them when compared to other

candidates in the same categories. Id. at 4, ¶ 12. In Spiller, the Fifth Circuit rejected

as “vague and conclusory” the plaintiff’s argument that his arrest was carried out



                                           - 12 -
 Case 3:19-cv-02211-G Document 23 Filed 05/15/20             Page 13 of 13 PageID 155



pursuant to a general policy of totally “disregard[ing] . . . the rights of African

American citizens.” 140 F.3d at 167. The plaintiffs in this case do not even allege

that the supposed discrimination they faced was based on any sort of policy, merely

that it happened to them once when one member of one assessment group scored

them lower on their exam. Again, this allegation comes nowhere close to alleging a

policy or “practice[] so persistent and widespread as to practically have the force of

law.” Connick, 563 U.S. at 61.

       In summary, the court concludes that the plaintiffs have failed to sufficiently

allege a statutory or constitutional violation in support of their § 1983 claims, and

that they have further failed to allege a discriminatory official municipal policy that

would subject the City of Dallas to municipal liability.

                                  III. CONCLUSION

       For the reasons stated above, the defendant’s motion to dismiss the plaintiffs’

§ 1983 claim pursuant to Rule 12(b)(6) is GRANTED.

       SO ORDERED.

May 15, 2020.

                                          ________________________________
                                          A. JOE FISH
                                          Senior United States District Judge




                                           - 13 -
